Citation Nr: 0201699	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-01 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
March 1972.  He died in 1981.  The appellant is the veteran's 
widow.  

The appellant's previous attempt to reopen her claim for 
service connection for the cause of the veteran's death was 
denied in 1991.  Her current appeal arises from an August 
2000 rating action by the San Juan, Puerto Rico Department of 
Veterans Affairs (VA) regional office (RO).  This matter was 
perfected for appeal in June 2001, and in due course it was 
forwarded to the Board of Veterans' Appeals  (Board) in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained.  

2.  In April 1986, the Board denied service connection for 
the cause of the veteran's death.

3.  In an August 1991 decision, the Board found that new and 
material evidence had been submitted and reopened the claim; 
however, after a consideration on the merits, the Board found 
that the new evidence did not show that the veteran's death 
was proximately due to or the result of a service-connected 
disability or for medications taken therefor, and that the 
service-connected schizophrenia did not cause or contribute 
substantially or materially to cause the veteran's death.

3.  In March 2000, the appellant submitted a statement from a 
physician which was to the effect that because the veteran's 
death was from an overdose of medication prescribed for the 
treatment of his service connected disability, service 
connection for the cause of the veteran's death could be 
established.  

4.  The evidence added to the record since 1991 in connection 
with the appellant's attempt to reopen her claim for service 
connection for the cause of the veteran's death does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  


CONCLUSION OF LAW

Evidence submitted since the Board's 1991 decision is not new 
and material with respect to the claim for service connection 
for the cause of the veteran's death, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5108, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The appellant in this case first sought to establish service 
connection for the cause of the veteran's death in July 1981, 
shortly after the veteran died.  The evidence of record at 
that time showed that the veteran had been service connected 
for undifferentiated type schizophrenia, effective since 
March 1972, and that he had been assigned a 100 percent 
disability rating for that impairment, effective from 
December 1980.  He died in June 1981 from cardio-respiratory 
failure due to intoxication with diazepam (Valium) and 
alcohol.  A forensic medical report dated in June 1981 
described how this happened as "Probably accidental."  
Although a private physician expressed his view that the 
veteran's death was a suicide and a clear manifestation of 
the veteran's service connected disability, the Board found 
in its April 1986 decision that since the evidence of record 
contemporaneous with the veteran's death did not demonstrate 
the veteran contemplated suicide at the time he ingested the 
substances that led to his death, or that he was otherwise 
affected by his service connected psychiatric disorder, 
service connection for the cause of the veteran's death was 
not warranted.  

Not long after the Board's 1986 decision, the appellant 
sought to reopen her claim.  After remanding the matter in 
1990 for additional development, the Board entered a decision 
on this claim in August 1991.  At that time, the Board found 
that the appellant's testimony, together with the testimony 
of a private physician to the effect that the veteran often 
expressed suicidal ideation, including the day prior to his 
death, was sufficient to reopen the claim.  After considering 
this evidence with all the evidence of record, however, the 
Board was not persuaded that the record showed the veteran 
was suicidal at the time of his fatal intoxication.  
Accordingly, service connection for the cause of the 
veteran's death continued to be denied.  This 1991 Board 
decision is the last prior final decision on this issue.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (August 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matters currently before the Board were 
initiated in 2000, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the file since the Board's 1991 
decision largely addresses the appellant's entitlement to 
death pension benefits, and is not relevant to her present 
appeal.  The only evidence she submitted in connection with 
her current claim is a document titled, "Psychiatric 
Evaluation" prepared by a private physician in March 2000.  

This document sets forth a brief medical history of the 
veteran, and in this regard, the contents of the forensic 
medical report prepared at the time of the veteran's death 
are noted, as well as the veteran's earlier hospitalizations 
where he expressed suicidal and homicidal ideation, and which 
required treatment for "apparent medicine intoxications."  
This physician goes on as follows:

It is my opinion, supported very well by the 
history in the records, that he was discharged from 
the army after serving 8 months, with the diagnosis 
of mental illness, already being in treatment with 
psychotropic medications while he was in the 
service.  One of the medications prescribed to this 
patient, which he took in abundance, is Valium or 
Diazepam.  Which we know is addictive and creates 
in the organism an extreme dependence, because of 
which patients tend to increase the dosage above 
the medication dosage.  

We also know that Valium is a formidable depressor 
of the vital functions of the organism, because of 
which it is used as a preparation for anesthesia in 
surgical cases where anesthesiologists find that it 
provides support to the patient because there is 
depression of the respiratory centers.  

I emphasize that even though there are many 
suicidal ideas, already in a state of crisis and 
violent agitation, he ingested high doses of Valium 
which are those that appear in the Forensic Medical 
Report and that this over medication was the cause 
of the death, respiratory failure.  

Hypothetically, we think that if a patient drank a 
minimum of alcohol, the result would be the same - 
a respiratory stoppage that would cause death.  

We think that this is a clear case of causal 
relation between mental illness, diagnosed in and 
out of the army, connected with the service and the 
overdose of medication, prescribed by persons 
authorized by the VA that were the cause of the 
death of this individual.  

If it was suicide or not we shall never know.  We 
did know that he ingested a psycho pharmaceutical 
in amounts sufficient to cause death and that this 
drug was authorized by the VA.  

It is also surprising the crudeness with which the 
forensic medical report is established, in where 
the amount or milligrams of the Valium in the blood 
does not appear to be able to establish the dosage 
of Valium that killed him.  

After considering the foregoing in the context of the 
appellant's present claim, it is not clear what point she 
intended to demonstrate by the submission of this physician's 
statement, nor is the point of this physician's opinion 
clear.  Although this statement does contain language that 
this physician considers this to be a "case of causal 
relation between mental illness, . . . and the overdose of 
medication. . . ," the nature of that relationship is not at 
all described.  Further, acknowledging that it is not 
possible to know if the veteran committed suicide, refutes 
any notion that this statement is intended to stand for the 
conclusion that the veteran's overdose of medication and 
death was a symptom of his psychiatric illness.  

What this physician appears to be arguing is that service 
connection for the cause of death should be established 
because a VA prescribed medicine was the intoxicant that 
proved to be fatal.  The observation that the overdose of 
medicine which resulted in the veteran's death involved 
medication that happened to have been prescribed for the 
treatment of his service connected disability clearly does 
not address whether the disability itself caused the veteran 
to overdose that medication, or materially contributed to 
cause him to take an overdose that resulted in his death.  
This being so, the statement submitted by the appellant in 
her attempt to reopen her claim is not considered to bear 
directly and substantially upon the specific matter under 
consideration and is neither by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that this evidence is not 
new and material, and the appeal to reopen the claim for 
service connection for the cause of the veteran's death must 
be denied.


Veterans Claims Assistance Act of 2000

In deciding this case, the Board has also considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  This Act was signed into law by the president in 
November 2000, and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Implementing regulations are 
now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  This law essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

In reviewing this law in the context of this appeal, the 
Board finds that VA has met all notice and duty to assist 
obligations it contains, and that therefore, the appellant is 
not prejudiced by the Board's review of his case without 
first giving her an opportunity to present any arguments 
specifically addressing this law.  In this regard, the 
appellant was notified in the January 2001 statement of the 
case of the relevant criteria which must be met to reopen 
previously denied claims.  By this document, the appellant 
has also been advised of the evidence which would 
substantiate her claim, and that evidence which has been 
considered in connection with it.  Moreover, it appears the 
appellant has not identified any sources from which other 
relevant evidence could be obtained, and she has submitted 
what she presumably understands to be a medical opinion 
favorably addressing her claim.  Under these circumstances, 
the Board is satisfied that the notification provisions of 
the VCAA and the obligations to develop the record under this 
law have been met.  

As stated, since the requirements of the VCAA have been 
satisfied, the appellant will not be prejudiced as a result 
of the Board deciding this appeal without first affording the 
RO an opportunity to consider the claim anew in light of the 
VCAA and its implementing regulations, or without first 
affording the appellant opportunity to respond to the new 
regulatory language.  A remand for the RO to consider this 
law or to have the appellant respond to the new legal 
criteria would serve no useful purpose, but would only delay 
resolution of the claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for the cause of the veteran's 
death, and the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

